DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-11, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US 2014/0316179 A1).
With respect to claims 1-2, 8-11, 14-15, and 20, Ghosh et al discloses “a formed catalyst can comprise: a Ge-ZSM-5 zeolite; a binder comprising silica with 1 to less than 5 wt % non-silica oxides;…0.4 to 1.5 wt % platinum; and 4.0 to 4.8 wt % Cs; wherein the weight percentages are based upon a total weight of the catalyst” [abstract].  In particular, the reference teaches “[t]he zeolite can be formed into a shaped body by extruding a mixture comprising a zeolite powder; a binder, which can comprise…a colloidal silica (such as an ammonium ion stabilized colloidal silica e.g. LudoxTM AS-30, LudoxTM AS-40, LudoxTM SM-30, LudoxTM HS-30, NalcoTM 1034A…), wherein the colloidal silica can comprise 30 to 40 wt % silica; an extrusion aid (such as polyvinyl alcohol or polyacrylamide); or a combination comprising one or more of the foregoing…The binder can comprise a colloidal silica binder, where the colloidal silica binders are acid, NH4+…stabilized colloidal silicas” [paragraph 0025].  As mentioned in the prior Office actions, at least Ludox AS-40 is an ammonium stabilized dispersion of negatively-charged, amorphous silica particles and corresponds to the colloidal silica including ammonium counterions with substantially no sodium counterions of the instant application.  Ghosh et al further discloses “[t]he shaped zeolite body (also referred to as the formed zeolite) can be formed by various forming processes such as pelletizing, tableting, extruding, and any other technique of forming a catalyst into a shape, as well as a combination comprising at least one of the foregoing processes” [paragraph 0030] and “[t]he formed zeolite can be calcined to burn off one or more of the zeolite structure directing agents, the extrusion aid, and any other decomposable materials that may be present. The formed zeolite can be calcined at a temperature of greater than or equal to 500o C., specifically, greater than or equal to 530o C., more specifically, greater than or equal to 550o C. The formed zeolite can be calcined at a temperature of 500 to 650o C. The formed zeolite can be calcined for greater than or equal to 0.5 h, specifically greater than or equal to 1 h, more specifically greater than or equal to 2 h. The formed zeolite can be calcined for 0.5 to 20 h” [paragraph 0031].  Since it is well known in the art that colloidal silica comprises water [see, e.g., Table 2, wherein it is disclosed that LudoxTM AS-30 is 30 wt % silica in aqueous solution], it is the position of the Office that the aforementioned calcining at temperatures in excess of 500o C also corresponds to the drying step of instant claim 1, wherein the water in the aqueous colloidal silica solution is evaporated.  Ghosh et al further discloses “[a] noble metal can be deposited on the formed zeolite, for example by methods such as ion exchange, impregnation, and incipient wetness impregnation. The noble metal can be added to the formed zeolite as a noble metal compound (e.g., a noble metal salt) that readily dissolves in water. For example, when the metal is platinum, the platinum source can be any applicable platinum source, such as chloroplatinic acid (H2PtCl6.6H2O), tetraamine platinum nitrate ((NH3)4Pt(NO3)2), or a combination comprising at least one of the foregoing. The noble metal can be present in the catalyst in an amount of 0.05 to 3 wt % (as measured by XRF technique), specifically, of 0.15 to 2 wt %, and more specifically, of 0.15 to 1.5 wt %, and even more specifically, of 0.4 to 1.0 wt %” [paragraph 0037] and “[t]he catalyst can be heat treated after…noble metal deposition. The catalyst can be heated at an elevated temperature of greater than or equal to 200o C., specifically 200 to 400o C. for a period of time sufficient to decompose the metal salt. The heating time can be 0.5 to 10 h, specifically, 0.5 to 5 h. The catalyst can be further calcined, e.g., at a temperature of 200 to 4000 C., specifically, 250 to 330o C., for a period of 0.5 to 20 h, specifically, 1 to 20 h, more specifically, 5 to 8 h. The heat treatment can be under air, O2, N2, H2 or a combination comprising at least one of the foregoing” [paragraph 0038].  The deposition with chloroplatinic acid corresponds to the “adding one or more Group VIII metals and one or more halides to the catalyst support” and the aforementioned heat treatment corresponds to the last drying step of instant claim 1.   
With respect to claim 5, it is well known in the art to have sufficient amounts of water to permit extrusion and/or shaping [see, e.g., paragraph 0056, wherein water is added for the same purpose].
With respect to claims 6-8, the instant specification discloses “[l]arge pore crystalline zeolites suitable for use in this disclosure include, without limitation, ZSM-3, ZSM-4, ZSM-10, ZSM-12, ZSM-20, zeolite beta, zeolite omega, zeolite L, zeolite X,  zeolite Y, REY, USY, RE-USY, mordenite, LZ-210, LZ-210-M, LZ-210-T, LZ-210-A, SSZ-24, SSZ-25, SSZ-26, SSZ-31, SSZ-33, SSZ-35, SSZ-37, SSZ-41, SSZ-42, SSZ-44, and MCM-58’ [see bottom of page 3 therein].  Ghosh et al discloses “[t]he zeolite can be from a family of pentasil zeolites that contain five membered ring units or pentasil units in the framework structure. Such zeolites include ZSM-5, ZSM-11, ZSM-23, ferrierite, mordenite, silicalite, and so on” [paragraph 0023].  Since mordenite is a suitable large pore zeolite according to the instant specification, it is expected that the same meets the requirement of an effective pore diameter ranging from about 6 to about 15 Å.
With respect to claims 16 and 19, Ghosh et al discloses “[t]he catalyst can concurrently function as one or more of an isomerization, a cracking, a dehydrogenation, a dehydrocyclization, and an aromatization catalyst. Specifically, the catalyst can be used in a process of aromatization of alkanes, such as alkanes having six to twelve carbon atoms per molecule, to produce aromatics, such as benzene, ethyl benzene, toluene, and xylene. The contact between the alkane and the catalyst can be at a liquid hourly space velocity of 0.1 to 100 l/h, at a temperature of 200 to 950o C., specifically, 425 to 650o C., more specifically, 450 to 625o C., even more specifically, 475 to 550o C., at a pressure of 5 to 315 psia. The feedstream to the reactor containing the catalyst may comprise greater than or equal to 30 vol % paraffins (e.g., greater than or equal to 50 vol % paraffins), and optionally low, (i.e. less than or equal to 20 vol %, or even less than or equal to 10 vol %) naphthenes. The feedstream to the reactor can comprise of hydrocarbons having any ratio of paraffin and naphthene hydrocarbons. The feedstream can comprise C6-8 alkanes, either alone or as components in a mixture, i.e., in an amount of 0 to 100 vol % for each of C6, C7, and C8 alkane [paragraph 0039].  The production of benzene, ethylbenzene, toluene, and xylene renders obvious the purifying step of instant claim 16; note also the disclosure of paragraph 0051: “[c]onversion was defined as the fraction of n-hexane feed converted to benzene, C1-5 products, and C7+ products. Selectivity was defined as the sum of the amounts of benzene, toluene, and xylenes produced divided by the amount of feed converted to benzene, C1-5 products, and C7+ products.”  In order to determine conversion and selectivity, benzene, toluene, and xylenes must have been produced and separated (purified) from other products.
With respect to claim 17, the calcination in H2 [see prior discussion], would lead to reduction of the catalyst metal and corresponds to the recited reduction.
With respect to claim 18, Ghosh et al discloses “[t]he feedstream can be a naphtha feed” [paragraph 0040].
With respect to claim 21, Ghosh et al discloses “[t]The zeolite can further contain elements other than aluminum and silicon in the crystalline framework, where at least some of the aluminum can be replaced by other trivalent elements and/or at least some of the silicon can be replaced by other tetravalent elements. Generally, zeolites are structures of TO4 tetrahedra, which form a three dimensional network by sharing oxygen atoms where T represents tetravalent elements, such as silicon, and trivalent elements, such as aluminum. Tetravalent elements, such as germanium, tin, lead, zirconium, titanium, vanadium, or chromium, can be substituted for the silicon. Trivalent elements, such as gallium, boron, indium, thallium, or iron, can be substituted for the aluminum. These tetravalent and trivalent elements would be in the framework of the zeolite crystal” [paragraph 0024].  Note Ghosh et al also teaches “[t]he formed zeolite can be base-exchanged with an alkali metal or alkaline earth metal, such as cesium, potassium, sodium, rubidium, barium, strontium, calcium, magnesium, lithium, and mixtures thereof, to reduce acidity. Accordingly, the resultant catalyst can be non-acidic, where one meaning of the term ‘non-acidic’ should be taken to mean a catalyst which has been base-exchanged…Likewise, the term ‘non-acidic’ can mean an aluminum-free zeolite. An aluminum-free zeolite need not be base-exchanged to be non-acidic. The aluminum-free zeolite can contain another tetravalent or trivalent element, such as titanium, iron, gallium, boron, germanium, or tin. ‘Aluminum-free’ zeolite has a meaning of having aluminum content of no more than 0.4 wt %. Within the meaning and for the purposes of the present disclosure, a zeolite can be "non-acidic" by ion-exchange with a base or by having a low aluminum content” [paragraphs 0034 & 0035].
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US 2014/0316179 A1) as applied to claims 1-2 above, and further in view of Chaumonnot et al (US 2015/0057481 A1).
Ghosh et al does not appear to explicitly disclose that the extrusion aid comprises a cellulose ether.
However, cellulose ethers such as carboxymethyl cellulose are art-recognized equivalent extrusion aid to polyvinyl alcohol as evidenced by Chaumonnot et al for “improving the final mechanical properties of said catalyst” [paragraph 0068].  Therefore, one of ordinary skill in the art would have found it obvious to substitute the carboxymethyl cellulose of Chaumonnot et al for polyvinyl alcohol of Ghosh et al because it has been held to be prima facie obvious to substitute known equivalents [In re Ruff, 256 F.2d 590, 118 USPQ 340].  Alternatively, it has been held to be “prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art” [In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072].  Therefore, it would also have been obvious to combine carboxymethyl cellulose and polyvinyl alcohol as extrusion aids.  Consequently, in view of either of the preceding cases, the invention as a whole would have been prima facie obvious.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ghosh et al does not disclose the recited non-zeolitic molecular sieve with intermediate or large pores.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772       
August 15, 2022